Title: To George Washington from William Heath, 17 December 1780
From: Heath, William
To: Washington, George


                        

                            
                            Dear General
                            Garrison West Point December 17th 1780
                        
                        I take the liberty to enclose a representation made to me by Mr Frye Ensign and Paymaster to the 9th
                            Massachusetts Regiment. He has been a faithfull & diligent Officer. I beg leave to submit his case to your
                            Excellencys consideration. It will I believe be agreeable to him to join the Corps of Invalids at Boston if you think
                            proper—I am informed that there are one or two other Officers, nearly in the same predicament as they are not
                            supernumeraries they cannot retire on the benefit of half pay—Enclosed also are the proceedings of the former General
                            Court Martial on the tryal of Joshua Ferris. They were obtained from Major General McDougall; and did not come to my hands
                            untill this morning.
                        For some days we have been discharging six of the New Levies per Day from each regiment. Their numbers are
                            now very much reduced. Shall we continue to discharge this number daily, untill the whole are gone, which will be soon; or
                            lessen the number; or desist from discharging any more untill their times expire. I have the honor to be With the greatest
                            respect Your Excellencys Most Obedient Servant
                        
                            W. Heath
                        
                     Enclosure
                                                
                            
                                Sir,
                                
                                    c.17 December 1780
                                
                            
                            Being deprived of my Hearing, to a degree which Renders me unfit for the service of my Country in the
                                Field, and also lays me under many Disadvantages, as to making my way thro’ Life—Emboldened by a Consciousness of four
                                Years faithfull Service to my Country, in which time my Infirmity has come upon me; I beg leave to approach Your
                                Honor, Humbly Requesting you would be pleased to Consider me, as one Possessing but small Interest, the Locallity of
                                which, is such, as will not afford me an immediate Support. And that it is as much from an Inclination to continue a
                                Soldier, or Necessitous Circumstances, which my past Services have been productive of: As in Avaricious Spirit, that I
                                now Solicit the continuance of my Commission.
                            I have Labour’d thro’ my Duty for several Months past, in hopes the New Arrangement of the Army, would
                                give me Opportunity to retire upon a more Advantageous footing than to Resign, But since it does not, I Pray your
                                Honor, might be pleased to permit me to Retire for a few Months, so that I may be in a situation, to make use of some
                                Means, for the recovery of my Hearing; which, if propitious Heaven sees Cause to Restore, I shall willingly Return to
                                Service again. Or grant me a Transferrence to the Corps of Invalids at Boston, where I may prehaps, be of some service
                                in the Glorious Cause of our Independence, and Reap the Benefit of my Commission in the same time.
                            With the fullest Relyance upon the Justice, and Humanity, of Your Honor’s disposal of my now Useless
                                Person. I am Sir—With the greatest Respect, Your Honor’s Most Obedt Humble Servant 
                            
                                Nathaniel Frye
                                Ensn Paymaster to the 9th Massachusetts Regiment
                            
                        
                        
                    